United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION WEST
HAVEN HEALTHCARE SYSTEM,
West Haven, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0271
Issued: June 11, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 20, 2017 appellant filed a timely appeal from an August 3, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,912.90 for the period August 1, 2016 through April 29, 2017, for which she was
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 3, 2017 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

without fault; (2) whether OWCP properly denied waiver of recovery of the overpayment; and
(3) whether OWCP properly required recovery of the overpayment by deducting $125.00 every 28
days from appellant’s continuing compensation payments.
FACTUAL HISTORY
On April 22, 2011 appellant, then a 44-year-old health technician, was injured while in the
performance of duty when a patient punched her in the face when she attempted to assist him.
OWCP accepted her traumatic injury claim (Form CA-1) for cervical strain, cervical radiculitis,
facial contusion (maxilla), left rotator cuff strain, and post-traumatic stress (PTSD) disorder.
Appellant received compensation for periods of temporary total disability and intermittent wage
loss. OWCP also granted her a schedule award for nine percent permanent impairment of the left
upper extremity, which covered the period January 2 through July 17, 2014. On August 1, 2016
appellant stopped work. OWCP paid her wage-loss compensation on the supplemental rolls
beginning August 1, 2016, and on the periodic rolls beginning August 21, 2016.
On May 2, 2017 OWCP received information regarding appellant’s health benefit
insurance (HBI) enrollment. The evidence established that she was enrolled in the Federal
Employees Health Benefit (FEHB) plan effective June 30, 2013 under enrollment code 111 (selfonly). A memorandum from the employing establishment dated May 2, 2017 indicated that
appellant’s proper FEHB enrollment was code 112 (family) and was being transferred because she
was receiving OWCP benefits.
In a telephone call dated June 2, 2017, OWCP informed appellant that it had the wrong
HBI code and advised her that it had corrected the HBI code from 111 to 112, which resulted in
an adjustment in her compensation payments.
By letter dated June 14, 2017, OWCP advised appellant of its preliminary determination
that an overpayment in the amount of $1,912.90 was created because it failed to deduct the correct
HBI premiums for the period August 1, 2016 through April 29, 2017.3 It informed her that she
was without fault in the creation of the overpayment. OWCP provided appellant with an
overpayment recovery questionnaire (Form OWCP-20) to complete and return. It also advised her
that she had the option to request a telephone conference, a decision based on the written evidence,
or a prerecoupment hearing with the Branch of Hearings and Review. Lastly, OWCP explained
that, if appellant did not reply to the preliminary determination within 30 days, it would issue a
final determination based on the current information on file.
In response, appellant submitted a partial copy of her 2016 income tax return, which
showed her adjusted gross income as $21,460.00, a statement indicating a mortgage balance of
$122,872.73, a list of household and utilities expenses totaling $3,742.00, and a bank statement
showing an available balance of $167.99.

3
An overpayment worksheet dated June 6, 2017 noted that for the period August 1, 2016 through April 29, 2017
the HBI premium for enrollment code 111 was $1,352.39. A separate June 6, 2017 worksheet indicated that the HBI
premium for enrollment code 112 was $3,265.29 for the same period. The difference between what OWCP deducted
and what it should have deducted for HBI premiums represented an overpayment of $1,912.90.

2

On June 21, 2017 appellant requested that OWCP make a decision based on the written
evidence on the issues of fault and possible waiver of the overpayment. She also submitted a Form
OWCP-20. Appellant reported monthly income included $1,520.00 in Social Security benefits
and $2,344.74 in FECA benefits, for a total monthly income of $3,864.74. Appellant reiterated on
her OWCP-20 that she had $3,742.00 in monthly expenses. She also reported an available balance
of $167.99 in her checking account. Appellant argued that she was without fault in the creation of
the overpayment because the employing establishment did not provide the correct HBI code 112
and she submitted supporting health benefits election forms.
By decision dated August 3, 2017, OWCP finalized its preliminary determination that
appellant had received an overpayment of compensation in the amount of $1,912.90 because HBI
premiums were not properly deducted from her compensation payments for the period August 1,
2016 through April 29, 2017. It found that she was without fault in the creation of the
overpayment, but that she was not entitled to waiver of recovery because her monthly income
exceeded her monthly expenses by more than $50.00. OWCP directed recovery by deducting
$125.00 every 28 days from appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from personal injury sustained while in the performance of his or her duty.4
When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.5
The regulations of the Office of Personnel Management (OPM), which administers the
FEHB Program, provides guidelines for the registration, enrollment and continuation of enrollment
for federal employees. In this connection, 5 C.F.R. § 890.502(a)(1) provides that an employee or
annuitant is responsible for payment of the employee’s share of the cost of enrollment for every
pay period during which the enrollment continues. In each pay period for which health benefits
withholdings or direct premium payments are not made, but during which the enrollment of an
employee or annuitant continues, he or she incurs an indebtedness due to the United States in the
amount of the proper employee withholding required for that pay period.6
In addition, 5 C.F.R. § 890.502(c)(1) provides that an agency that withholds less than the
amount due for health benefits contributions from an individual’s pay, annuity, or compensation
must submit an amount equal to the sum of the uncollected deductions and any applicable agency
contributions to OPM for deposit in the Employees Health Benefits Fund.7 When OWCP deducts

4

5 U.S.C. § 8102(a).

5

Id. at § 8129(a).

6

5 C.F.R. § 890.502(a)(1).

7

Id. at § 890.502(c)(1).

3

less than the proper health benefit premium for the coverage selected, an overpayment of
compensation is created.8
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$1,912.90 for the period August 1, 2016 through April 29, 2017, for which she was without fault.
The record reflects that OPM notified OWCP that appellant’s correct HBI code was 112
(family), rather than 111 (self-only). For the period August 1, 2016 through April 29, 2017,
OWCP calculated that appellant had been overpaid $1,912.90 because it had not deducted the
appropriate HBI premiums (112). It further found that appellant was without fault in the creation
of the resulting overpayment. The two separate June 6, 2017 overpayment worksheets, containing
calculations as to the amount of overpayment, reflect the above-noted overpayment.9 Accordingly,
the Board finds that appellant received an overpayment of compensation in the amount of
$1,912.90 for the period August 1, 2016 through April 29, 2017, for which she was without at
fault.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment must be recovered unless “incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of [FECA] or would be against equity and good conscience.”10 Thus, a
finding that appellant was without fault does not automatically result in waiver of the overpayment.
OWCP must then exercise its discretion to determine whether recovery of the overpayment would
defeat the purpose of FECA or would be against equity and good conscience.11
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.12
Section 10.437 provides that recovery of an overpayment is considered to be against equity
and good conscience when an individual who received an overpayment would experience severe
financial hardship attempting to repay the debt and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his
or her position for the worse.13 To establish that a valuable right has been relinquished, it must be
8

See John Skarbek, 53 ECAB 630 (2002). Cf. C.S., Docket No. 11-1274 (issued September 15, 2011).

9

See supra note 3.

10

5 U.S.C. § 8129(a)-(b).

11

See L.S., 59 ECAB 350 (2008).

12

20 C.F.R. § 10.436.

13

Id. at § 10.437.

4

shown that the right was in fact valuable, that it cannot be regained, and that the action was based
chiefly or solely in reliance on the payments or on the notice of payment.14
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
Appellant reported monthly income of $3,864.74 and monthly expenses of $3,742.00, which
represents a monthly income surplus of $122.74. An individual is deemed to need substantially
all of her monthly income to meet current and ordinary living expenses if monthly income does
not exceed monthly expenses by more than $50.00.15 As appellant’s current monthly income
exceeds her reported monthly expenses by $122.74, recovery of the overpayment would not defeat
the purpose of FECA.16
Additionally, the evidence of record does not demonstrate that repayment of the
overpayment would be against equity and good conscience. Appellant submitted no evidence that
she relied upon the incorrect payments to her detriment or that she would experience severe
financial hardship attempting to repay the debt.17 Consequently, OWCP did not abuse its
discretion in denying waiver of recovery of the overpayment.
Appellant maintained that she was without fault in the creation of the overpayment and
repayment would cause financial hardship. However, the fact that an error by OWCP resulted in
an overpayment does not relieve a claimant from liability for repayment.18
LEGAL PRECEDENT -- ISSUE 3
Section 10.441(a) of OWCP’s regulations provide that when an overpayment has been
made to an individual who is entitled to further payments, the individual shall refund to OWCP
the amount of the overpayment as soon as the error is discovered or his or her attention is called
to same.19 If no refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize any hardship.20

14

Id. at § 10.437(b)(1).

15

Desiderio Martinez, 55 ECAB 336 (2004).

16

As appellant’s income exceeds her ordinary and necessary living expenses by more than $50.00, it is not
necessary for OWCP to consider whether her assets exceed the allowable resource base. See J.W., Docket No. 16-1355
(issued January 10, 2017).
17

20 C.F.R. § 10.437.

18

Id. at 10.435(a); Lawrence J. Dubuque, 55 ECAB 667 (2004).

19

Id. at § 10.441.

20

Id.

5

ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the above overpayment of
compensation by deducting $125.00 every 28 days from appellant’s continuing compensation
payments. The Board took into account the amount of the compensation and the financial
circumstances of appellant to minimize hardship, as well as the factors set forth in section 10.441
of OWCP’s regulations. The Board found that this method of recovery would minimize any
resulting hardship on her. The Board therefore finds that OWCP properly required recovery of the
overpayment of compensation by deducting $125.00 every 28 days from her continuing
compensation payments.21
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$1,912.90 for the period August 1, 2016 through April 29, 2017, for which she was without fault.
The Board further finds that OWCP properly denied waiver of recovery of the overpayment and
properly required recovery of the overpayment by deducting $125.00 every 28 days from
appellant’s continuing compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the August 3, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 11, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

21

See C.M. & J.M., (J.M.), 58 ECAB 504, 510 (2007).

6

